THE THIRTEENTH COURT OF APPEALS

                                   13-15-00299-CR


                                Kristin Nichole Bowling
                                           v.
                                  The State of Texas


                                   On Appeal from the
                     105th District Court of Kleberg County, Texas
                             Trial Cause No. 14-AC-0465


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion.

      We further order this decision certified below for observance.

September 17, 2015